Mr. Justice Aldrey
delivered the opinion of the court.
By virtue of a writ of execution issued in the action for damages which Agustín Hernández Mena brought m the Municipal Court of Mayagiiez against Alejandrina Blanco Ramirez, Jaime Zapata and Pedro Aran to satisfy the judgment entered against the defendants for the sum of $490.87, the marshal of the said court issued a notice to' the Registrar of Property of Mayagiiez for the record of the levy which he had made on two properties described under the letters A and B.
The notice was presented in the registry - together with -a copy'of the‘writ of execution, a copy of the judgment rendered in the suit and a copy of a judgment in another action *600brought by Alejandrina Blanco Ramírez and Francisco Arán Cuascú against Agustín Hernández Mena, Emilio Arán and others, in which it was decreed, among other things, that seven-eighths of a house situated on Oriente Street of Maya-güez belonged to the conjugal partnership composed of Ale-jandrina Blanco Ramírez and Emilio Arán Cuascú, her husband.
The registrar recorded the levy as to the property described under -letter B, but refused to record it as to the property described under letter A, which is the aforesaid joint-ownership .of the seven-eighths of the house on Oriento Street, on the ground that as the said property has the character of community property because it was acquired by Alejandrina Blanco Ramírez during her coverture in payment of a credit also acquired during her coverture and because it was so stated expressly in. the judgment accompanying the notice, it -is observed that the action in which the execution was' issued was not against the conjugal partnership owning the community property, but only against Alejan-drina Blanco Ramirez, one of the spouses, who is a distinct person from the conjugal partnership of whicli she is not the legal representative.
From tlfifi decision Agustín Hernández Mena took the present administrative appeal and filed a brief in which he recited certain facts under Glauses I, II and III, which do net appear in the documents which the registrar had before him when he rendered his decision and which, therefore, cannot be considered. Cadilla v. Registrar of Property, 19 P. R. R., 77; Pomales v. Registrar of Property, 19 P. R. R., 899.
The appellant admits that the joint interest of seven-eighths of the house on which the levy is sought to be recorded is recorded in the name of Alejandrina Blanco Ramírez and belongs to the conjugal partnership composed of herself and her husband, Emilio Arán Cuascú, but contends that it should answer for the debt sought to be recovered from her because *601it was incurred during her coverture with the knowledge and consent of her husband and because the judgment against her was rendered during’ her wedlock.
We shall not consider the first ground because it rests on the facts recited in the first three paragraphs of the appellant’s brief which do not appear in the documents presented to the registrar; and, as to the second grblind, the fact that the judgment was rendered against Alejandrina Blanco Ramirez during her coverture is not sufficient to justify the conclusion that the debt for which the judgment was rendered was contracted during her coverture in any case in which she could bind • the community- property.
The action was brought exclusively against the wife, and in view of this fact it cannot be presumed that the court -ordered a levy upon the conjugal property.
Section 1323 of the Civil Code provides that the property of the conjugal partnership shall be liable for the debts contracted during the marriage by the husband, and for those contracted by the'wife in the cases in which she can legally bind the partnership; and section 1325 provides that debts contracted before marriage may be' claimed against the partnership property if the .debtor spouse should have no private capital or if it should be insufficient, after covering the expenses mentioned in section 1323.
Prom the documents presented to the registrar it does not appear that the levy was made for an obligation contracted by the wife in a case in which she could legally bind the conjugal partnership,- or that if the debt- were contracted prior to the marriage the levy was ordered because the debtor spouse did not have sufficient capital to answer therefor, therefore the registrar acted correctly in these circumstances in refusing to record the levy on property which, although recorded in the name of the wife, belongs to the conjugal partnership.
The case of Truyol v. The Registrar, 18 P. R. R., 901, which the appellant cites in support of his contention, is not *602applicable to tbe present case because in that case tbe action was brought against tbe husband for a debt contracted during wedlock and tbe. property of the conjugal partnership, according to section 1323, is liable therefor.
Tbe decision appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.